         Case 1:20-mc-00199-JGK-OTW Document 59 Filed 09/14/20 Page 1 of 3



                                      Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                      Robert J. Cleary
September 14, 2020                                                                                                    Member of the Firm
                                                                                                                      d +1.212.969.3340
By ECF                                                                                                                f 212.969.2900
                                                                                                                      rjcleary@proskauer.com
                                                                                                                      www.proskauer.com
Honorable Ona T. Wang
United States Magistrate Judge
U.S. District Court for the Southern District of New York
500 Pearl Street, Room 20D
New York, New York 10007

Re:        In re Application of Vale S.A., Vale Holdings B.V., and Vale International S.A. for an
           Order Pursuant to 28 U.S.C. § 1782, 20-mc-199-JGK-OTW (S.D.N.Y.)

Dear Judge Wang:

        We represent Perfectus Real Estate Corporation and Tarpley Belnord Corporation
(collectively, “Perfectus”)1 in the above-captioned matter. We write regarding a dispute with
Petitioners Vale S.A., Vale Holdings B.V., and Vale International S.A. (collectively, “Vale” or
“Petitioners”) as to the scope of discovery to be produced pursuant to the Section 1782 subpoena
(ECF No. 3, Exs. T, U) and this Court’s Order, both dated July 20, 2020 (the “Subpoena”). We
have met and conferred with Petitioners’ counsel, through phone discussions on August 12, 2020
and September 10, 2020, and written Responses and Objections dated August 12, 2020 (“R&Os”).
Perfectus has undertaken significant efforts to comply with the Subpoena and to work in good faith
to reach an agreement with Petitioners about scope, including making a substantial production with
another to be completed shortly. However, the Subpoena contains numerous definitions and
requests that are so broad as to have no reasonable limitation, are not tailored to the narrow purpose
for which the Court authorized discovery, and impose undue burdens on non-party Perfectus.
Perfectus therefore submits this letter pursuant to Rule II.b of the Court’s Rules and Local Rule
37.2 in anticipation of a formal motion for an order limiting the scope of discovery.

Background and Procedural History

       On April 24, 2020, Vale submitted an application pursuant to 28 U.S.C. § 1782, seeking
discovery from dozens of entities and individuals alleged to have potentially received funds
derived from a payment made by Vale in connection with a mining investment in the Republic of
Guinea (the “Application”). See ECF No. 2. The discovery was sought for use in proceedings
pending in the United Kingdom (the “English Proceedings”) before the High Court of Justice.
Perfectus is not a party to the English Proceedings. On July 20, 2020, this Court granted the
Application and authorized Vale to obtain discovery targeted towards tracing and recovering the
proceeds of its payment to BSGR. See ECF No. 45.


1
    Perfectus Real Estate Corporation is the successor to Tarpley Belnord Corporation.




         Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Paris | São Paulo | Washington, DC
       Case 1:20-mc-00199-JGK-OTW Document 59 Filed 09/14/20 Page 2 of 3




September 14, 2020
Page 2

        In its R&Os, Perfectus identified eleven categories of documents that it does not object to
producing and which will transparently demonstrate the flow of funds into Perfectus over the
period covered by the Subpoena, including any funds received from so-called “BSG Entities.”
Those categories include contracts with BSG Entities, documents reflecting payments or assets
received from BSG Entities, documents reflecting interests in Perfectus or its assets held by BSG
Entities and charts reflecting Perfectus’ organization structure. See Ex. A. On August 12, during
a telephonic meet and confer, Vale requested additional time to consider the R&Os. On August
27, Perfectus produced eight years of its monthly bank statements. On September 10, 2020, having
received no response from Vale regarding the R&Os, Perfectus requested another telephonic
meeting. At that meeting, Vale’s counsel said it would “consider” Perfectus’ positions, but refused
to amend or narrow the scope of its requests in any way. While Perfectus remains willing to
engage in further discussions, Vale’s static positions and the deadline set by the Court have
necessitated this letter in anticipation of a formal motion.

Discussion

        A subpoena issued pursuant to § 1782 must comply with the standards set out in Rules 26
and 45. See Euromepa, S.A v. R. Esmerian, Inc., 51 F.3d 1095, 1100 (2d Cir. 1995) (“[A]ny and
all other limitations upon discovery that would be available under Fed. R. Civ. P. 26 . . . are also
available under section 1782(a)”); In re Tiberius Group AG, 2020 WL 1140784 at *8 (S.D.N.Y.
Mar. 6, 2020) (same). Under Rules 26 and 45, the information requested in the subpoena must be
relevant to the claims at issue and not impose an undue burden upon the responding party.2
Additionally, under the balancing test identified by the Supreme Court to aid courts in determining
whether discovery pursuant to § 1782 is appropriate, the court must consider whether the request
is “unduly intrusive or burdensome.” See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S.
241 (2004). Here, Vale’s requests (and the supporting definitions) are in many cases overbroad,
seeking information that has nothing to do with Vale’s stated purpose for obtaining discovery.

Vale’s Subpoena Is Overbroad and Seeks Irrelevant Information

       In its § 1782 application, Vale asserted only one reason for seeking discovery from dozens
of respondents: identification of proceeds traceable to a single $500 million payment it made to
BSG Resources. See Vale’s Memo of Law (ECF No. 3) at 6-7, 13. This Court granted the
Application for that limited purpose. ECF No. 45 at 9. The resulting Subpoena seeks numerous
categories of documents which are not reasonably targeted to the stated purpose for the discovery
and far exceed the scope of the discovery authorized by the Court. Taking just one example,
Request No. 6 requires the production of “all board meeting minutes concerning any BSG Entities
dated between January 1, 2010 and today.” That request (and many others) are not tethered in any
way to Vale’s rationale for the discovery: tracing the proceeds of its payment to BSGR. It is simply

2
  During the meet and confer process, in an attempt to support its intransigent position, Petitioners claimed that, by
authorizing the Subpoena, the Court had already decided the relevance of all its requests and definitions. That
contention is at odds with statements in Petitioners’ application to the Court. ECF No. 2 at 16 (“If the Court grants
the application . . . Respondents will have an opportunity to object and be heard.”). The Court’s Order also explicitly
contemplates discovery disputes, and provides for challenges pursuant to Rules 26 and 45. See ECF No. 45 at 8.
      Case 1:20-mc-00199-JGK-OTW Document 59 Filed 09/14/20 Page 3 of 3




September 14, 2020
Page 3

an attempt to fish for additional information about the inner workings of certain entities. Courts
in the Second Circuit routinely deny third party discovery requests where, as here, the documents
requested are irrelevant to the underlying proceeding. See In re Tiberius Group AG, 2020 WL
1140784 at *8 (S.D.N.Y. Mar. 6, 2020) (finding no “required nexus between the discovery sought
and the underlying disputes” where applicant sought information from numerous subsidiaries
whose connection to the underlying allegations was not clear).

        Throughout, the Subpoena is sweepingly overbroad and burdensome. Vale’s expansively
worded requests call for the production of vast categories of documents, the overwhelming
majority of which simply bear no relation to their stated purpose of recovering traceable proceeds
of Vale’s payment to BSGR. Again taking but one example, Request No. 3 demands “all
communications and any documents concerning any communications between You and BSG
Entities.” This stretches far beyond what could be necessary to trace the funds Vale paid to BSGR.
Many of the definitions employed in the Subpoena are similarly overbroad. For example, the
definition of “Steinmetz’s Associates,” which is used as the basis for many other definitions and
requests, includes without limitation over 40 individuals, as well as any employee, agent, lawyer,
or associate (or other title) acting on behalf of any entity even tangentially related to Mr. Steinmetz;
it goes so far as to even include those who are “not authorized to” act for Mr. Steinmetz or any
entity affiliated with him. See Subpoena at 6. Relatedly, the definition of “Associate,” which
again underpins many requests, explicitly includes any “person or corporate entity that has an
existing or past relationship with another person or corporate entity,” and specifically seeks to
include, among others, family, beneficiaries, debtors, creditors, customers, and suppliers. Such an
overbroad definition cannot meet the relevance and proportionality requirements of the Federal
Rules. Without limitation, compliance with these requests and definitions would require Perfectus
to produce virtually all communications between itself and all related entities, as well as many
unrelated entities, over a ten year period. Courts routinely reject such broad and unreasonable
requests. In re MT BALTIC SOUL Produktentankschiff-Ahrtsgesellschaft mgH & Co. KG, 2015
WL 5824505, at *3 (S.D.N.Y. Oct. 6, 2015) (requests for discovery on every financial transaction
with eleven different banks, “sw[ept] far too broadly to be proper” for the limited purpose stated
in the §1782 application).

        Perfectus has made clear in its R&Os, and in its discussions with Petitioners that it will
comply with reasonably tailored requests for relevant information and has already undertaken
significant efforts to produce such documents. See, e.g., Ex. A. Because many of the requests as
written are irrelevant to the limited purpose for discovery stated in Vale’s Application, are
overbroad in scope, and impose an undue burden on a non-party far outside what is proportional
and reasonable, Perfectus believes the Subpoena must be substantially narrowed, consistent with
its R&Os and Exhibit A, to require only the production of discovery actually relevant to its limited
stated purpose. We look forward to having the opportunity to address this issue with the Court
and, if necessary, to provide full briefing thereon.

                                                    Respectfully submitted,

                                                    /s/ Robert J. Cleary
cc: Counsel of Record (via ECF)                         Robert J. Cleary
